Citation Nr: 0430640	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-02 956A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension with 
heart palpitations.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to December 
1960.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim of entitlement to service connection for hypertension 
with heart palpitations, as well as denied his petition to 
reopen his previously denied claim for service connection for 
hearing loss of the right ear.

In addition, in his June 2002 notice of disagreement (NOD), 
the veteran appears to have raised an additional claim for 
dental benefits.  This additional claim, however, is not 
currently before the Board.  See 38 C.F.R. § 20.200 (2004).  
So it is referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension with heart 
palpitations during or as a result of his service in the 
military.

3.  In an unappealed September 1961 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss. 

4.  Some of the additional evidence submitted or otherwise 
obtained since that September 1961 rating decision is not 
cumulative of evidence already of record and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

5.  There is competent medical evidence of record indicating 
the veteran has right ear hearing loss that is at least as 
likely as not a result of his duties in service.


CONCLUSIONS OF LAW

1.  The veteran's hypertension with heart palpitations was 
not incurred or aggravated during service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss 
of the right ear.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2004).

3.  The veteran's right ear hearing loss was incurred during 
his active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b), 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.385 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The September 2001 
rating decision appealed, the December 2002 statement of the 
case, and the February 2004 supplemental statement of the 
case, as well as the February 2003 and December 2003 letters 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the February 2003 and December 2003 letters, in particular, 
apprised him of the type of information and evidence needed 
from him to support his claims, what he could do to help in 
this regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  This type of notice is what 
is specifically contemplated by the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, the veteran was provided a VA examination and a 
hearing before the RO.  Also, the veteran was afforded 
several opportunities to submit additional evidence in 
support of his claims.  But he and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini II at 121.  

In this case, as mentioned, the veteran was provided the 
required VCAA notice in February 2003 and December 2003 
letters.  Those letters were sent after the initial 
adjudication of his claim in September 2001.  So compliance 
with the explicit timing requirements of §5103(a) is 
impossible without the nullification of that initial RO 
decision.  No matter, though.  In Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
123-124, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  But 
the RO sent the VCAA notice in February 2003 before the 
veteran's hearing at the RO and the December 2003 VCAA notice 
before the issuance of the February 2004 supplemental 
statement of the case.  And, because both letters were sent 
before the appeal was certified to the Board for 
adjudication, the veteran already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence.  Indeed, 
he even had an additional 90 days to identify and/or submit 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  See 
38 C.F.R. § 20.1304 (2004).  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the February 2003 and December 2003 
VCAA notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, in another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of February 2003 and 
December 2003, the veteran was informed that he had up to one 
year to submit evidence.  It has been over one year since the 
February 2003 letter.  And, while it has not quite been one 
year since the December 2003 letter, as indicated, it was 
provided prior to the February 2004 supplemental statement of 
the case.  Regardless, though, on December 16, 2003, the 
President signed H.R. 2297, the Veterans Benefits Act of 2003 
(the Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, 
the provisions of law that deal with VA's duties to notify 
and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



I.  Entitlement to Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions, which are chronic, 
per se, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's September 1958 Report of Medical History and 
Report of Medical Examination for enlistment indicates that 
clinical evaluation of his lungs, chest, heart, and vascular 
system was normal.  His blood pressure was 130 systolic and 
80 diastolic.



The veteran's September 1960 Report of Medical History and 
Report of Medical Examination for separation indicates that 
clinical evaluation of his lungs, chest, heart, and vascular 
system was normal.  His blood pressure was 124 systolic and 
80 diastolic.  His military service ended in December 1960.

Private medical records from Peninsula Hospital, dated in 
June 1970, show the veteran's blood pressure was 130/80.  His 
heart was not enlarged and there were regular sinus rhythms, 
without murmurs.  The physicians, D. R. Hales, M.D., and 
F. Cleary, M.D., noted the veteran had an essentially 
negative medical history.  Another, undated record, signed by 
Dr. Cleary, showed the veteran's blood pressure was 130/90.  
And yet another undated record showed the veteran's blood 
pressure was 158/100.

Records from A. W. Goldschlager, M.D., dated August 1987 
through July 1998, state the veteran had a history of 
subendocardial myocardial infarction (i.e., heart attack), 
hypertension, and cerebrovascular accident (i.e., stroke).  
An August 1987 EKG showed that he had left ventricular 
hypertrophy with sinus tachycardia abnormalities.  His peak 
blood pressure during the test was 128/74.  

An April 1988 hospitalization record states the veteran had a 
long history of hypertension treated with medications and 
diet and noted that, in addition to his myocardial 
infarction, he had been admitted to Peninsula Hospital for 
pulmonary edema and chest pain in 1975, as well as for a mild 
cerebrovascular accident. 

In February 1997, the veteran's blood pressure was 140/80.  
In May 1997, it was 120/90.  A September 1997 treatment note 
indicates that his blood pressure was 140/90.

In September 1998, the veteran's blood pressure was 130/80 
and a history of cerebral infarction was noted.  An October 
1998 treatment note indicates that his blood pressure was 
110/80 and 122/82.  He complained of shortness of breath upon 
exertion and substernal discomfort.

January 1990 records from Kaiser Hospital state the veteran 
had suffered two myocardial infarctions and two 
cerebrovascular accidents.  His blood pressure was 110/90, 
120/80, and 136/80.  Following examinations due to complaints 
of dizziness and chest pain and pressure, the diagnosis was 
costochondritis.

A November 1998 EKG report from Kaiser Hospital states the 
veteran had a normal sinus rhythm, with early transition, and 
probable left ventricular hypertrophy with sinus tachycardia 
abnormalities. 

A Kaiser treatment record, also dated in November 1998, 
showed the veteran's blood pressure was 130/90 and that his 
heart rate and rhythm were normal.  A history of coronary 
artery disease and stroke was noted.  And, a follow-up 
treatment note, again dated November 1998, showed the 
veteran's blood pressure was 143/82 and 128/81, and that he 
reported a history of asthma for 5 years and hypertension for 
20 years.  He also reported a history of coronary artery 
disease/two myocardial infarctions in 1975 and 1980, and 
three cerebrovascular incidents with residuals.  The 
assessment included hypertension, with good control.

A March 1999 record states the veteran's blood pressure was 
126/98 and 122/92.

An October 2000 radiology report notes the veteran had a 
history of two prior strokes.

VA medical records dated September 2000 through February 2003 
show the veteran had a history of hypertension, myocardial 
infarctions in 1973 and 1975, and cerebrovascular accidents 
in 1973, 1975, and 1980.  

In addition, the veteran testified at a hearing at the RO in 
May 2003.  According to the transcript, he testified that he 
began experiencing heart palpitations and high blood pressure 
during his military service due to his work around gas fumes.  
He also testified that he sought treatment in service for his 
heart palpitations and hypertension, which included aspirin 
and a special diet.  He stated that upon his discharge, he 
applied to work for the municipal railway, which found high 
blood pressure upon being given a physical, and that he was 
not hired as a result.  He also stated that his physician, 
Dr. Cleary, prescribed medication for his hypertension, which 
he had been on continuously from his discharge.   

The Board finds that the evidence of record does not 
establish entitlement to service connection for hypertension 
with heart palpitations.  There is no medical evidence of 
record indicating the veteran's hypertension, with heart 
palpitations, was incurred during or as a result of his 
military service.  His service medical records are negative 
for complaints or treatment of hypertension or heart 
palpitations.  According to his military records, his blood 
pressure during service was within normal limits.  And there 
also is no evidence of hypertension being manifest to a 
compensable degree within one year after his separation from 
service in 1960.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Rather, based on the evidence 
currently on file, he was not seen by a doctor or other 
clinician for hypertension until many years later.  His first 
heart attack and stroke did not occur until about 1973, some 
13 years after his service in the military had ended.  So 
even if the Board presumes that his hypertension somehow 
precipitated his heart attack, or at least played a 
significant causative role in it, there still is no objective 
medical indication that the hypertension began during or as a 
result of his military service (or within the one-year 
presumptive period after service).  See Savage, supra 
(requiring medical evidence of chronicity of disease in 
service and, if not, evidence of continuity of symptomatology 
after).  In fact, in 1998, the veteran, himself, reported 
that his hypertension began in 1978.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  So even he has personally 
acknowledged that his hypertension post-dated his military 
service by many years, regardless of the specific number of 
years.

The only evidence at other times alleging the veteran's 
hypertension is related to his service in the military comes 
from him, individually.  And as a layman, he simply does not 
have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have limited probative value 
without medical evidence substantiating them.  Consequently, 
absent medical evidence of a causal relationship to his 
service in the military, service connection cannot be granted 
because the preponderance of the evidence is unfavorable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claim for Service Connection for 
Right Ear Hearing Loss

The veteran's claim for service connection for right ear 
hearing loss was first considered and denied by the RO in a 
September 1961 rating decision.  The claim originally was 
denied on the basis that there was no evidence of record 
demonstrating that the veteran had defective hearing.  The 
RO, in denying the veteran's claim, relied on information 
contained in his service medical records and an August 1961 
VA examination report.  The veteran's service medical records 
showed that, on audiometric testing, he had right ear pure-
tone thresholds of 40 decibels at 500 Hertz, 55 decibels at 
1000 Hertz, 60 decibels at 2000 Hertz, and 55 decibels at 
4000 Hertz during his September 1960 separation examination.  
(Note:  these audiometric findings are obtained by converting 
from ASA to ISO (ANSI) units).  The August 1961 VA 
examination report showed that the veteran had normal 
hearing, bilaterally (i.e., in both ears).  Audiometric 
testing at that time showed that he had right ear pure-tone 
thresholds of 5 decibels at 500, 1000, and 2000 Hertz, and 20 
decibels at 4000 Hertz.  At that VA examination, he reported 
that he "did not meet standards on the hearing test" at 
discharge due to recent exposure to aircraft engines, which 
he had since cleared.

The veteran filed his current petition to reopen this 
previously denied claim in September 2000.  The RO approached 
his claim properly, as an issue of whether new and material 
evidence had been received to reopen this previously denied 
claim.  And in the September 2001 decision at issue, the RO 
found that the evidence received since the prior denial was 
new, but still not material, as the medical records obtained 
did not show that he had right ear hearing loss that was 
related to his service in the military.  This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett at 1384.  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board 
finds that no such evidence has been submitted, then the 
analysis must end, and the RO's determination in this regard 
becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the 
September 1961 rating decision.  Therefore, that rating 
decision is final and binding on him based on the evidence 
then of record, and it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2004).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed in September 2000, before this date, the new 
version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).  This does not mean that the evidence warrants a 
revision of the prior determination.  It is intended to 
ensure that the Board has all potentially relevant evidence 
before it.  See Hodge at 1363 (citing "Adjudication; 
Pensions, Compensation, Dependency:  New and Material 
Evidence; Final Definition," 55 Fed. Reg. at 52274 (1990)).  
If all of the tests are satisfied, the claim must be 
reopened.

The evidence added to the record since the RO's September 
1961 rating decision consists of private medical records and 
a VA examination report, as well as the veteran's testimony 
at a hearing before the RO.  

September 2000 private medical records from Ear, Nose, Throat 
Audiology Associates state the veteran had occupational and 
military noise exposure and that he had decreased hearing, 
left worse than right.  The diagnosis was mild to moderate 
high frequency sensorineural hearing loss of the right ear 
and profound sensorineural hearing loss of the left ear.  

During a May 2003 hearing at the RO, the veteran testified 
that he was told that his hearing loss was due to working on 
the flight line in the military and that his post-service 
civilian work did not involve any noise exposure.

The veteran was afforded a VA examination in October 2003.  
Audiometric testing showed that he had right ear pure-tone 
thresholds of 15 decibels at 500 Hertz, 10 decibels at 1000 
Hertz, 20 decibels at 2000 and 3000 Hertz, and 35 decibels at 
4000 Hertz.  His pure-tone threshold average was 21 and his 
Maryland CNC speech recognition score was 82 percent.  The 
diagnosis was right ear hearing, within normal limits (WNL).  
The veteran was also diagnosed with mild sensorineural 
hearing loss of the left ear, and the VA examiner opined that 
the veteran's current left ear hearing loss was attributable 
to his military service, in light of his demonstrable hearing 
loss at his September 1960 separation examination.

Some of the above cited evidence is new and material and, 
therefore, sufficient to reopen the veteran's claim of 
entitlement to service connection for right ear hearing loss.  
Some of this evidence supports his contention that he has 
right ear hearing loss related to his service in the 
military.  This includes, in particular, the September 2000 
records from Ear Nose Throat Audiology Associates.  And his 
Maryland CNC speech recognition score of only 82% during his 
October 2003 VA audiology evaluation is sufficient to be 
considered a hearing loss "disability" under § 3.385, 
although the VA examiner said the right hearing otherwise was 
WNL.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  Consequently, these records are 
neither cumulative nor redundant, and they are so significant 
they must be considered in order to fairly decide the merits 
of the claim for service connection for right ear hearing 
loss.  See 38 C.F.R. § 3.156(a).  So the claim is reopened.

The Board must now consider the veteran's reopened claim on 
the full merits.



According to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) ("[§ 3.385] operates to establish when a measured 
hearing loss is . . . a 'disability' for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met . . . ").  In Hensley, the 
Court indicated a veteran need not have met the requirements 
of this regulation while in service, only presently.  See 
Hensley, 5 Vet. App. at 158-59.  See also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

As already alluded to, the report of the veteran's October 
2003 VA examination indicates he has a Maryland CNC speech 
recognition score below 94 percent, (specifically, a score of 
only 82 percent), thereby meeting the requirements of 
38 C.F.R. § 3.385 to be considered a hearing loss 
"disability" for VA purposes.  And, again, this is 
irrespective of the evaluating VA audiologist's ultimate 
conclusion that the hearing acuity in the veteran's right ear 
is WNL.

It is probatively significant that the veteran has a history 
of noise exposure in service.  Indeed, the hearing loss in 
his left ear is already service connected based on that 
acoustic trauma while in the military, which the October 2003 
VA examiner made a point of highlighting.  The same line of 
reasoning applies to the hearing loss in the right ear, 
especially if all reasonable doubt is resolved in the 
veteran's favor since this probability is just as likely as 
not.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 
(1999).  See, too, 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").  So service connection is warranted 
for the hearing loss in the right ear.




ORDER

The claim for service connection for hypertension with heart 
palpitations is denied.

The claim for service connection for right ear hearing loss 
is reopened and granted.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



